                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL                             ‘O’

Oakdale II (“FCI Oakdale”). His projected release date is January 6, 2024. As of this order,
defendant has served just over 50% of his 94-month sentence.

         A. Defendant’s Initial Motion for Compassionate Release

       On April 17, 2020, defendant, with the assistance of the Federal Public Defender’s Office,
filed a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1), arguing that the
developing COVID-19 pandemic created extraordinary and compelling circumstances for
release. See dkt. 527. Defendant contended that his underlying health conditions—including
diabetes, high blood pressure, and high cholesterol—put him at heightened risk of severe illness
if he contracted COVID-19, and that BOP took inadequate precautions to limit the spread of the
virus. Id. Defendant also argued that his family circumstances weighed in favor of release
because of his son’s struggle with lymphoma cancer, his wife’s struggle with breast cancer, and
his youngest son’s severe autism. Id. at 9. Finally, defendant argued that, his enrollment in the
Non-Residential Drug and Alcohol Program offered at Metropolitan Detention Center, Los
Angeles, along with his good behavior during and self-surrender after several temporary releases
evidenced that he was rehabilitated, had taken responsibility for his actions, and no longer posed
a danger to the community. Id. at 1, 4, 8, 11.

       The Court issued an order denying defendant’s motion on May 18, 2020, finding that
defendant still posed a danger to the community and that current rates of COVID-19 transmission
in BOP facilities did not necessarily demonstrate extraordinary and compelling circumstances.
Dkt. 546 (“Order”). The Court found defendant still posed a danger to the community in part
because he had violated the terms of his pretrial release order by collecting rent proceeds from
properties he did not own, and because his underlying conduct was calculated and took advantage
of an economic crisis. Id. at 8–9.

         B. Defendant’s Contraction of COVID-19

       On November 24, 2020, defendant tested positive for COVID-19 and was placed in
quarantine isolation. Opp. at 5. According to defendant’s medical records, defendant was
asymptomatic for the duration of his illness. Id. He was released from isolation on December
11, 2020, after testing negative, and returned to the general population. Id. Defendant reported
some excessive coughing, but the government contends this may have been due to an ACE
(angiotensin-converting enzyme) inhibitor called lisinopril, which defendant took to lower his
blood pressure. Id. at 6. Defendant disputes his asymptomatic diagnosis. Reply at 6. Defendant
states that, as of January 21, 2021, he continued to suffer COVID-19 symptoms including loss of
taste and smell, chills, coughing, and chest pain. Mot. at 13; see Centers for Disease Control and
Prevention (“CDC”), Symptoms of COVID-19, https://www.cdc.gov/coronavirus/2019-
ncov/symptoms-testing/symptoms.html (last visited June 30, 2021).

CR-11 (10/16)                        CRIMINAL MINUTES – GENERAL                            Page 2 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – GENERAL                              ‘O’

          C. Defendant’s Renewed Motion

       On January 21, 2021, defendant, proceeding pro se, filed a renewed motion for
compassionate release. Defendant again argues his underlying medical conditions, including
diabetes, high blood pressure, and high cholesterol, as well as his age and ethnicity, put him at a
higher risk of complications from COVID-19 if he remains confined (defendant is a 57-year-old
African-American man). Mot. at 12. Defendant contends that after having contracted COVID-
19, his underlying health conditions put him at higher risk of extended complications resulting
from his illness. Mot. at 10–11. He further states he suffers from fear and anxiety about his high-
risk status and fears for his life. Id. Additionally, defendant argues the threat of re-infection and
inadequate BOP policies increase his risk of severe illness. Id. Finally, defendant states that his
COVID-19 diagnosis exacerbated his pre-existing health conditions and as a result he requires
increased dosages of medication. Reply at 11.

      In addition, defendant argues that his family circumstances weigh in favor of release.
Defendant reports his eldest son passed away from lymphoma cancer on September 17, 2020, his
wife continues to struggle with the effects of her breast cancer and their youngest son’s autism,
and defendant’s mother is partially paralyzed due to a stroke she suffered in 2016. Mot. at 11.

       Finally, defendant argues that he has been rehabilitated because of his completion of the
Non-Residential Drug and Alcohol Program in which he was enrolled at the time of his first
motion. Mot. at 16–17. Defendant presents various court orders having previously granted him
temporary release, arguing these provide evidence that he is not a danger to the community. Mot.
at 8; 21–31, Ex. A–H.

       Because the instant motion largely raises the same arguments as those raised in the April
17, 2020 motion for compassionate release, the Court considers this motion as one for
reconsideration. See United States v. Jennings, No. 1:17-cr-00155-NONE, 2021 WL 289390
(E.D. Cal. Jan. 28, 2021) (interpreting a renewed motion for compassionate release as a motion
for reconsideration). Having carefully considered the parties’ arguments and submissions, the
Court finds and concludes as follows.

    II.         LEGAL STANDARD

      A court may reconsider its own order. See C.D. Cal. L.R. 7-18. Reconsideration of a
court’s order is an “‘extraordinary remedy, to be used sparingly in the interests of finality and
conservation of judicial resources.’” Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877,
890 (9th Cir. 2000) (quoting 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.
1999)). “In this district, motions for reconsideration are governed by Local Rule 7-18,” Milton
H. Greene Archives, Inc. v. CMG Worldwide, Inc., 568 F. Supp. 2d 1152, 1162 (C.D. Cal. 2008),
which states: “[a] motion for reconsideration of the decision on any motion may be made only on
CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                              Page 3 of 6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – GENERAL                             ‘O’

the grounds of (a) a material difference in fact or law from that presented to the Court before such
decision that in the exercise of reasonable diligence could not have been known to the party
moving for reconsideration at the time of such decision, or (b) the emergence of new material
facts or a change of law occurring after the time of such decision, or (c) a manifest showing of a
failure to consider material facts presented to the Court before such decision,” C.D. Cal. L.R. 7-
18. Furthermore, “[n]o motion for reconsideration shall in any manner repeat any oral or written
argument made in support of or in opposition to the original motion,” id., and “a motion for
reconsideration may not be made on the grounds that a party disagrees with the Court’s
application of legal precedent,” Pegasus Satellite Television, Inc. v. DirecTV, Inc., 318 F. Supp.
2d 968, 981 (C.D. Cal. 2004). Finally, “[w]hether to grant a motion for reconsideration under
Local Rule 7-18 is a matter within the court’s discretion.” Milton H. Greene, 568 F. Supp. 2d at
1162.
    III.        DISCUSSION

      Defendant’s renewed motion does not allege a material difference of fact or law from that
presented to the Court in relation to his April 17, 2020 motion, nor does it allege the Court failed
to consider material facts. However, defendant’s motion does raise the emergence of new facts,
namely defendant’s contraction of COVID-19, changes in his family circumstances, and his
completion of the Non-Residential Drug and Alcohol Program.

         A. New Facts Concerning Health Conditions and COVID-19

       The Court previously considered defendant’s medical conditions and the threat of COVID-
19 in ruling on defendant’s initial motion for compassionate release, concluding they did not
constitute an “extraordinary and compelling” reason justifying his early release. See Order at 7–
8. At the time, there were low rates of COVID-19 transmission in BOP facilities. Id. In response
to defendant’s renewed motion, the government reports that BOP has implemented substantial
new preventative measures and has quarantine procedures in place for prisoners that do contract
COVID-19. Id. at 11–12. As of June 30, 2021, FCI Oakdale reports two active cases among
inmates and one active case among staff.                     BOP, COVID-19: Coronavirus,
https://www.bop.gov/coronavirus/ (last visited June 30, 2021). (FCI Oakdale currently houses
951 total inmates between the correctional institution and satellite camp. BOP, FCI Oakdale II,
https://www.bop.gov/locations/institutions/los/ (last visited June 30, 2021).) The current low
rates of transmission demonstrate that the threat of COVID-19 transmission is comparable to the
threat at the time of the May 18, 2020 order, and thus there is no material difference concerning
the threat of re-infection. Furthermore, defendant’s having contracted COVID-19 since his initial




CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                             Page 4 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL                              ‘O’

motion, while a new fact, is not material because it does not increase the likelihood of severe
illness from COVID-19.1

       Although the Court recognizes the impact of the COVID-19 pandemic in BOP facilities,
the material facts concerning COVID-19 that informed the Court’s reasoning in its prior order
are largely unchanged and any changes do not warrant reconsideration of that order.

         B. New Facts Concerning Family Circumstances

       Defendant presents a change in his family circumstances, namely the death of his son last
year from lymphoma cancer. Mot. at 11; Reply at 15. (Defendant’s other difficult family
circumstances were before the Court when it ruled on his prior motion. Dkt. 527 at 7.) Defendant
was temporarily released on a 72-hour emergency furlough to attend his son’s funeral during the
week of September 21, 2020. Dkt. 548. However, defendant’s son’s death, while tragic, does
not warrant reconsideration of the Court’s order, particularly in light of defendant’s failure to
demonstrate other facts supporting a finding of extraordinary and compelling circumstances for
release.

         C. New Facts Concerning Rehabilitation

       Additionally, defendant has not provided new material facts concerning his purported
rehabilitation. He contends that he now accepts full responsibility for his conduct as a result of
his completion of the Non-Residential Drug and Alcohol Program. Mot. at 16. However,
defendant’s completion of this program does not represent a change of fact sufficient to justify
reconsideration of his case, as the Court was already aware of his participation in the program
when it issued its previous order. Order at 9. In any event, completion of this program, while
positive, is insufficient to establish that defendant’s rehabilitation constitutes an extraordinary
and compelling reason for release.

      Finally, in denying defendant’s April 17, 2020 motion, the Court found that defendant
continued to pose a danger to the community due to, among other things, the nature of his crime



         1
         Currently, defendant’s vaccination status is unknown, but 156 staff members and 1351
inmates (out of 1839) at FCI Oakdale I and FCI Oakdale II have been fully vaccinated. BOP,
COVID-19: Coronavirus, https://www.bop.gov/coronavirus/index.jsp (last visited June 30,
2021); see United States v. Del Rosario Martinez, No. 19-cr-5218-MMA, 2021 WL 956158, at
*3 (S.D. Cal. Mar. 10, 2021) (concluding that defendant’s vaccination “significantly mitigates”
the risk of contraction and serious illness from COVID-19).

CR-11 (10/16)                        CRIMINAL MINUTES – GENERAL                             Page 5 of 6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – GENERAL                             ‘O’

and the broader economic circumstances. Id. at 8. The fact that defendant has completed the
drug and alcohol program and has returned to custody on his own recognizance after being
temporarily released, see Mot. at 8, 21–31, while positive, is insufficient to demonstrate that
defendant no longer poses a threat to the community. For this reason, and because the Court was
aware of defendant’s need to pay restitution when it ruled on his initial motion, defendant’s
argument in the instant motion that he would be better positioned to pay restitution if released is
unavailing. See Reply at 16.

      In sum, the Court finds that defendant has not established a material difference in facts
from those presented to the Court in relation to his previous motion, the emergence of new
circumstances since the Court’s ruling on that motion, nor that the Court failed to consider
materials facts in its previous order. See C.D. Cal. L.R. 7-18.

    IV.         CONCLUSION

     In accordance with the foregoing, the Court DENIES without prejudice defendant’s
motion for reconsideration.
         IT IS SO ORDERED.
                                                                       00     :     00
                                            Initials of Deputy Clerk         CMJ




CR-11 (10/16)                        CRIMINAL MINUTES – GENERAL                             Page 6 of 6
